Citation Nr: 1001518	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-28 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to September 8, 
2005, for special monthly compensation based on aid and 
attendance.

2.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
November 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).


FINDINGS OF FACT

1.  On VA Form 21-4138, received by the RO on January 25, 
2005, the Veteran sought to have his service connection claim 
for hypertension reconsidered and to make a claim for special 
monthly compensation based on aid and attendance.  

2.  The RO did not adjudicate the Veteran's claim for special 
monthly compensation based on aid and attendance, after 
receiving it on January 25, 2005.

3.  The Veteran submitted a photocopy of the previously 
submitted VA Form 21-4138, which was noted as received by the 
RO on September 8, 2005, and the benefit was granted in an 
August 2006 rating action.  

4.  The Veteran's claim for special monthly compensation 
based on aid and attendance remained pending from the time 
the claim was received on January 25, 2005, until the grant 
of the claim in August 2006.  

5.  The competent evidence of record does not demonstrate the 
Veteran has experienced the loss of use of any extremity, or 
blindness or permanent impairment of vision in both eyes.





CONCLUSIONS OF LAW

1.  An effective date of January 25, 2005, but no earlier, 
for the grant of special monthly compensation based on aid 
and attendance is warranted.  38 U.S.C.A. §§ 5103-5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.400, 3.401 (2009).   

2.  The criteria for financial assistance in the purchase of 
an automobile or other conveyance and adaptive equipment, or 
adaptive equipment only, have not been met.  38 U.S.C.A. §§ 
3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim of entitlement to an effective date prior 
to September 8, 2005, for a grant of special monthly 
compensation based on aid and attendance, arises from his 
disagreement with the effective date assigned following this 
initial grant of benefits.  Once the claim is substantiated 
and the complete benefit granted, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  That 
notwithstanding, the Veteran was informed of the rationale 
for the assignment of the current effective date in an August 
2006 rating decision, and he was informed of the law and the 
regulations governing assignment of effective dates in the 
August 2007 Statement of the Case.  

With respect to the Veteran's claim for automobile and 
adaptive equipment or for adaptive equipment only, the VA has 
a duty to provide a claimant notification of information and 
evidence necessary to substantiate the claim submitted, the 
division of responsibilities in obtaining evidence, and 
assistance in developing evidence, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5103(a), 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
requirements with respect to the Veteran's claim were 
accomplished in a May 2006 letter to the Veteran, which was 
provided before the adjudication of his claim.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment, VA treatment, and private 
treatment records have been obtained.  Additionally, the 
Veteran has been examined for VA purposes, and the Veteran 
has declined a hearing related to his claims.  The Board does 
not have notice of any additional relevant evidence, which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Earlier Effective Date Claim

The Veteran's various submission, in particular an October 
2006 correspondence, convey his belief that he is entitled to 
an effective date earlier September 8, 2005 for special 
monthly compensation based on aid and attendance because the 
medical evidence of record indicates his condition warranted 
such an award as early as the year 2000.   

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400.  As it relates to claims for special monthly 
compensation based on aid and attendance, the assignment of 
an effective date is treated as an increased rating claim.  
38 C.F.R. § 3.401(a); see 38 U.S.C.A. § 5110(b).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(o)(1).

Importantly, an exception to the rule outlined in 38 C.F.R. 
§ 3.400 applies to increased rating claims.  Under 
circumstances, where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period prior to VA receipt of the claim, 
the increase is effective as of the date the increase is 
"factually ascertainable."  If the increase in disability 
occurred more than one-year prior to VA receipt of the claim 
then the increase is effective the date of claim.  If the 
increase occurred after the date of claim, the effective date 
is the date of the increase.  38 U.S.C.A. § 5110(b)(2); 
Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c).  A 
claim may remain pending in the adjudication process, even 
for years, if VA fails to act on it.  Norris v. West, 12 Vet. 
App. 413 (1999).  A pending claim theory in connection with a 
challenge to the effective-date decision is procedurally 
proper.  Ingram v. Nicholson, 21 Vet. App. 232 (2007) (recent 
Federal Circuit cases have not overruled the pending claim 
doctrine articulated in Norris); Myers v. Principi, 16 Vet. 
App. 228 (2002) (since VA failed to issue SOC after valid NOD 
was filed, the original claim was still pending and is 
relevant to determining the effective date of a service 
connection award); McGrath v. Gober, 14 Vet. App. 28 (2000) 
(a claim that has not been finally adjudicated remains 
pending for purposes of determining the effective date for 
that disability).

A review of the record shows that the Veteran was granted 
special monthly compensation based on aid and attendance in 
an August 2006 rating action.  The RO assigned an effective 
date of September 8, 2005, which as indicated in the August 
2007 statement of the case, was the date the RO received the 
Veteran's claim on VA Form 21-4138.  

The file shows that the RO originally received the Veteran's 
VA Form 21-4138 on January 25, 2005.  This form contained 
both a request to have the previous denial of service 
connection for hypertension reconsidered and a claim for 
special monthly compensation based on aid and attendance.  
Based on receipt of this form, the RO issued an April 2005 
rating action that only addressed the Veteran's entitlement 
to hypertension.  In May 2005, the Veteran filed a timely 
notice of disagreement with respect to this decision, and a 
statement of the case was issued in August 2005.  In August 
2005, the Veteran filed an appeal to the Board, and 
subsequently, resubmitted his VA Form 21-4138, byway of 
photocopy, which the RO noted as received on September 8, 
2005.  

Unfortunately, the RO did not adjudicate the Veteran's claim 
for special monthly compensation based on aid and attendance 
until receiving the photocopy of VA Form 21-4138 (originally 
received on January 25, 2005).  In an August 2006 rating 
action, the RO granted the Veteran special monthly 
compensation based on aid and attendance and assigned an 
effective date of September 8, 2005.  

After a thorough review of the evidence, the Board finds that 
VA Form 21-4138, received by the RO on January 25, 2005, 
constituted a claim for special monthly compensation based on 
aid and attendance.  This claim was not adjudicated by the RO 
and thus remained open and pending until the grant of the 
claim in August 2006.  As VA examinations and various 
outpatient treatment records established the Veteran's 
entitlement to special monthly compensation based on aid and 
attendance, the Board finds an effective date of January 25, 
2005 is warranted.  The claim was submitted at that time and 
entitlement to the benefit was shown by the evidence of 
record.  

The Board acknowledges that 38 C.F.R. § 3.401 contemplates a 
situation were special monthly compensation based on aid and 
attendance may be granted on an initial basis and an 
effective date prior to the date of claim allowed.  However, 
this scenario is limited to situations where the Veteran 
became permanently and totally disabled during the year 
preceding the claim.  See 38 C.F.R. §§ 3.400(b), 3.401(a).  
In the present case, the Veteran has been rated as 100 
percent disabled from his service-connected posttraumatic 
stress disorder since June 2000, and when benefits have been 
in effect for many years, there can, as a matter of law, be 
no basis for awarding an effective date for special monthly 
compensation based on aid and attendance that is earlier than 
the date of the January 25, 2005 claim.  Moreover, after 
reviewing the medical evidence of record, no treatment 
records or examinations can be construed as an informal claim 
for special monthly compensation based on aid and attendance, 
entitling the Veteran to an earlier effective date, as the 
June 2006 VA neurological and psychological examinations are 
the first indications that the Veteran met the requirements 
to establish entitlement to special monthly compensation 
based on aid and attendance.  For these reasons, the Board 
concludes that the requirements for an effective date earlier 
that January 25, 2005 for special monthly compensation based 
on aid and attendance would not be met even if the regulation 
allowed assignment of an effective date prior to the date of 
his claim was received in January 2005, and the limited 
circumstance where an effective date earlier than the date 
the claim is permissive does not apply to the present facts.  

In summary, VA Form 21-4138, received by the RO on January 
25, 2005, constituted a claim for special monthly 
compensation based on aid and attendance.  Therefore, the 
Board finds that an effective date of January 25, 2005, for 
special monthly compensation based on aid and attendance is 
warranted, and that effective date is granted.  All 
reasonable doubt has been resolved in favor of the Veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Automobile and Adaptive Equipment Claim

In order to be eligible for financial assistance in 
purchasing an automobile and/or adaptive equipment, the 
Veteran must be entitled to compensation for any of the 
following disabilities: (i) The loss or permanent loss of use 
of one or both feet; (ii) the loss or permanent loss of use 
of one or both hands; (iii) the permanent impairment of 
vision of both eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. 
§ 3.808(b)(1).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

The Board notes that there is no demonstration of visual 
impairment.  Rather, the central issue in the present case 
hinges on loss of use of either upper extremity or lower 
extremity due to the Veteran's service-connected (i) left 
upper and lower hemiparesis residuals secondary to 
cerebrovascular disease, (ii) diabetes mellitus, (iii) 
diabetic neuropathy, and/or (iv) right lower extremity 
peripheral neuropathy.  

In connection with this claim, the Veteran was provided a VA 
examination in June 2006.  The examiner recorded the 
Veteran's history of cerebrovascular accidents and his usage 
of a wheelchair.  A physical examination indicated the 
Veteran's upper and lower extremities were bilaterally weak.  
The examiner also noted hypertonus in the Veteran's left 
extremities, atrophy of the left quadriceps femoris, and 
indicated the Veteran's left hand was "drawn into a flexed 
wrist position with a cortical thumb."  The Veteran's deep 
tendon reflexes were found to be 3+ on the left and 2+ on the 
right.  The examiner then indicated that the Veteran's 
service-connected disorders resulted in the Veteran 
experiencing (i) no impairment of his feeding (ii) mild 
impairment of his toileting and grooming, (iii) moderate 
impairment of his recreation, traveling bathing and feeding, 
and (iv) prevented him from completing chores, shopping, 
exercising, or participating in sports.  Based on this 
examination the examiner diagnosed status post multiple 
cerebrovascular accidents involving both sides, with 
hemiparesis predominant in the left side.  However, there was 
no indication that the Veteran experienced the loss or 
permanent loss of use of either hand or foot.  

The Veteran was provided another VA examination in December 
2007.  At this time, the Veteran reported bilateral cramps 
and tingling in his lower extremities, the usage of an 
electric wheelchair, and requiring a left leg brace to walk 
short distances.  A physical examination no right lower 
extremity impairment, though weakness of the iliopsoas was 
noted.  The examiner found the Veteran's left lower extremity 
to exhibit weakness and atrophy, due to nerve damage.  The 
Veteran's gait was found to be abnormal, as the Veteran was 
"unable to walk without assistance."  The examiner then 
indicated these service-connected disabilities resulted in 
the Veteran experiencing (i) mild impairment of feeding and 
grooming, (ii) moderate impairment of recreation, bathing, 
dressing and toileting, and (iii) prevented him from 
completing chores, shopping, exercising or participating in 
sports.  Ultimately, the Veteran was diagnosed with bilateral 
lower extremity peripheral neuropathy.  However, there was no 
indication that the Veteran experienced the loss or permanent 
loss of use of either hand or foot.

Based on the medical evidence of record, the Veteran's 
disability picture does not meet the criteria to establish 
entitlement to automobile and adaptive equipment, or adaptive 
equipment only.  The evidence of record does indicate the 
Veteran's ability to walk is limited, but there is no 
evidence the Veteran would be equally as well served by an 
amputation stump at the site of election below the knee with 
the usage of a suitable prosthetic appliance.  In fact, at 
the Veteran's December 2007 VA examination, he indicated he 
was able to walk short distances with the usage of a leg 
brace.  Though the June 2006 VA examination report notes that 
the Veteran's left hand was "drawn into a flexed wrist 
position with a cortical thumb," there is no indication that 
this resulted in the Veteran's total loss of usage of this 
hand.  What is more, both the June 2006 and December 2007 VA 
examination reports indicate that the Veteran's service-
connected disabilities prevent him from completing chores 
shopping, exercising and participating in sports; however, 
neither report indicates more than moderate impairment of 
most other activities of daily life.  Based on these VA 
examinations and the other medical evidence of record, the 
Board finds that the competent evidence of record fails to 
demonstrate disability picture consistent with the Veteran 
being equally well served by an amputation stump at the site 
of election below his elbow or knee with the use of a 
suitable prosthetic appliance.  Therefore, the criteria for 
loss of use, as set forth under 38 C.F.R. § 3.350(a)(2), have 
not been met.

Absent a demonstration of visual impairment, or loss of use 
of at least one hand or at least one foot, the claim of 
eligibility for financial assistance in purchasing an 
automobile and/or adaptive equipment must fail.  38 U.S.C.A. 
§ 3902(a)(b); 38 C.F.R. § 3.808(b)(1).

Additionally, a Veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).  However, 
in the present case this provision does not serve as a basis 
for a grant of benefits, because the Veteran is not service- 
connected for, or otherwise entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.

In sum, there is no support for a grant of automobile and 
adaptive equipment or for adaptive equipment only.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

An effective date of January 25, 2005, but no earlier, for 
special monthly compensation based on aid and attendance is 
granted.

Entitlement to automobile and adaptive equipment or adaptive 
equipment only, is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


